The Dreyfus/Laurel Funds, Inc. -Dreyfus Emerging Markets Debt Local Currency Fund (“DEMDLCF”) Incorporated herein by reference is a revised version of the prospectus for DEMDLCF filed pursuant to Rule 497 (c) under the Securities Act of 1933, as amended, on October 4, 2011 (SEC Accession No. 0000053808-11-000062). EXHIBIT INDEX Exhibit – 101.SCH Taxonomy Exhibit – 101.INS Instance Document Exhibit – 101.CAL Calculation Linkbase Exhibit – 101.PRE Presentation Linkbase Exhibit – 101.DEF Definition Linkbase Exhibit – 101.LAB Label Linkbase
